NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 22, 2021*
                              Decided December 23, 2021

                                         Before

                       MICHAEL S. KANNE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 21-1786

JIAYI GENG,                                     Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Southern District of
                                                Indiana, Indianapolis Division.

       v.                                       No. 1:19-cv-03139-JPH-MPB

CARLOS DEL TORO, Secretary of the               James Patrick Hanlon,
Navy,                                           Judge.
      Defendant-Appellee.
                                       ORDER

       Jiayi Geng, a woman who worked as an engineer for the United States Navy,
received a 14-day suspension for prolonged productivity deficiencies that past

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). We have substituted Secretary
Carlos Del Toro for Acting Secretary Thomas Harker pursuant to FED. R. APP. P. 43(c)(2).
No. 21-1786                                                                         Page 2

discipline had not rectified. She sued, contesting the Navy’s view of her productivity
and alleging that the suspension reflected discrimination based on her race and sex in
violation of Title VII of the Civil Rights Act of 1964. See 42 U.S.C. § 2000e–2(a)(1). The
district court entered summary judgment for the Navy. Because the Navy had a
reasonable and genuine belief in Geng’s unremedied lack of productivity, and she
supplied no evidence that a comparable worker was treated more favorably, we affirm.

        We recount the facts that are relevant to the arguments Geng presses on appeal,
in the light most favorable to her. See Giles v. Tobeck, 895 F.3d 510, 512 (7th Cir. 2018).
During Geng’s employment at a naval base in Crane, Indiana, her supervisor, Shawn
Graber, repeatedly admonished her about problems with productivity. Warnings to her
began in 2015, when Graber started reprimanding Geng for arriving late, misreporting
her hours in her timesheet, and sleeping during work hours.

         Events worsened in 2017, when Geng received her first suspension. She arrived
two hours late to work but falsified her timesheet by stating that she had arrived on
time. Graber proposed a three-day suspension to the division manager, who agreed to
it. In response, Geng initially insisted that she had arrived on time, but her access card
and computer log-in information exposed that she had not. She eventually admitted
that she had lied about arriving on time.

        Despite the suspension, concerns with Geng continued over the next two years.
Graber wrote in two annual performance evaluations that Geng was not completing
tasks “in a timely manner.” Then, in 2018, several workers advised Graber that Geng
was overbilling time to their projects, causing them to exceed their budgets. To evaluate
the claim, Graber instructed Geng to log her activities in a spreadsheet—he listed her
assigned tasks and the time allotted to each task, and she entered the time that she
billed. The system soon exposed several problems. Geng “substantially” exceeded the
time allotted to tasks, charged far more time to “overhead” than to actual work, spent
over twice the time of the average employee on the assignments, and did not complete
them. Graber proposed another suspension for “inattention to duty,” this time for 14
days. The division manager approved the suspension, noting that Geng’s productivity
issues were not new in light of her past performance issues and previous suspension.

       An unrelated event occurred during this time. Geng attended a meeting aimed at
recruiting women to volunteer for a temporary overseas deployment. She had applied
several times but was never selected. During the event, Geng asked questions that other
attendees felt raised national security concerns. As a result, officers from the Naval
No. 21-1786                                                                       Page 3

Criminal Investigative Service and Federal Bureau of Investigation interviewed Geng
about her motives. Though no discipline ensued, Geng said that during and after the
interview she felt anxious and that she was suspected of treason.

       After exhausting her administrative remedies, Geng sued the Navy. She alleged
that she received the 14-day suspension because of her race and sex, and that the
interview by security officers produced a hostile work environment based on her race
and sex. See 42 U.S.C. § 2000e–2(a)(1). During discovery, Geng moved to compel
production of personnel details about a white female employee whom Geng said the
Navy had disciplined for abusing unpaid leave. (The Navy withdrew her telework
privileges but did not suspend her.) A magistrate judge denied the motion. The
magistrate judge reasoned that the employee was not a suitable comparator to Geng
because their infractions were different: the comparator was disciplined for abusing
leave without pay, and Geng abused time while she was receiving pay.

        The district court later granted the Navy’s motion for summary judgment. It
concluded that Geng introduced no evidence that her suspension resulted from
discrimination, rather than “poor performance that did not improve after several
warnings.” Geng, it continued, had not identified a suitable comparator who received
better treatment—no “critical details” about her proposed comparator’s performance
allowed the court to conclude they were similarly situated. Further, she had not
explained how one interview with security officers created a workplace “permeated
with discriminatory intimidation, ridicule, and insult” that could support her claim of a
hostile work environment.

       On appeal, Geng argues that four errors undermine the district court’s entry of
summary judgment on her claim about the suspension. To survive summary judgment
on that claim, Geng needed to present evidence that would allow a reasonable jury to
conclude that her race or gender motivated the Navy to suspend her for 14 days.
Khungar v. Access Cmty. Health Network, 985 F.3d 565, 573 (7th Cir. 2021).

        First, Geng contends that the court should not have evaluated her performance
“through the eyes of” Graber because he was the sole source of complaints about her
performance, and she believes that he is tainted by discriminatory bias. But the record
belies the premise to her argument. Graber instituted the time-tracking system, which
objectively revealed the performance failings that led to Geng’s suspension, because
several workers reported in 2018 that Geng’s over-billing caused budget problems. Geng
replies that former colleagues testified that before 2017 her work was “excellent.” But
No. 21-1786                                                                       Page 4

that testimony describes Geng’s work before the documented events in 2018 that led to
the 14-suspension. Thus, it does not raise a triable question about the events of 2018.
See Igasaki v. Ill. Dep’t of Fin. & Pro. Regul., 988 F.3d 948, 959 (7th Cir. 2021).

       Second, Geng contends that her performance issues do not justify the suspension
because Graber assigned her menial tasks outside of her job description and beneath her
level of skill and education. But, even if true, Geng does not offer evidence that Graber
assigned her those tasks because of her race and sex. An employer who merely assigns
work that an employee does not prefer does not violate Title VII. See Boss v. Castro,
816 F.3d 910, 921 (7th Cir. 2016).

        Third, Geng argues that she has reasonably disputed whether she “substantially”
exceeded the time allotted for tasks because the Navy lacks a precise definition of
“substantially” and thus has no objective way to measure productivity. We disagree.
The record shows without contradiction that her supervisor gave her specific time goals
to finish projects, and she routinely exceeded them. He also compared her performance
with similar employees, and she took double the average on those tasks, and even then
she did not finish them. In any event, precise objectivity is not essential. The Navy
genuinely believed that Geng substantially underperformed, and that is all that Title VII
requires. See Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir. 2012).

        Fourth, Geng contends that the district court erroneously faulted her for not
supplying a suitable comparator. She reasons that the magistrate judge wrongly denied
her effort to compel discovery of more details about her proposed comparator; had she
received it, she believes that she could have survived summary judgment. We review
denials of motions to compel for abuse of discretion, Allen-Noll v. Madison Area Tech.
Coll., 969 F.3d 343, 350 (7th Cir. 2020), and none occurred here. As the magistrate judge
reasonably explained, Geng’s proposed comparator’s infractions were dissimilar to
Geng’s. The comparator took excessive unpaid leave, while Geng was disciplined for
poor performance while on the job on a sustained and repeated basis. Substantially
different infractions between two workers justifies foreclosing a comparison of them.
See Abrego v. Wilkie, 907 F.3d 1004, 1013 (7th Cir. 2018).

       Finally, Geng seeks to revive her claim that her interview by security officers
produced a hostile work environment. She notes that she told the district court that the
investigation made her feel scared and anxious at work. This is not sufficient. To
survive summary judgment on a hostile-work-environment claim, Geng needed to
present evidence that her work environment was subjectively and objectively offensive,
No. 21-1786                                                                        Page 5

the harassment was based on membership in a protected class, and the conduct was
severe or pervasive. Abrego, 907 F.3d at 1015. No reasonable jury could make any of
these findings. Specifically, it could not find that the interview that Geng describes—
asking her what prompted her intrusive questions—was objectively offensive; Geng has
not suggested the interview was motivated by her race or gender; and as a single
conversation it was not severe or pervasive harassment. See, e.g., Boss, 816 F.3d at 920–21
(collecting cases and contrasting isolated incidents that did not create hostile work
environment with repeated incidents that did).

       We have considered Geng’s remaining arguments, and none has merit.

                                                                              AFFIRMED